Citation Nr: 9928885	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to January 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran submitted a statement in March 
1995 which the Board construes as a notice of disagreement.  
A statement of the case was issued in May 1997.  A 
substantive appeal was received in June 1997.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  
At the May 1999 hearing, the appellant submitted additional 
evidence and waived review of the evidence by the RO.  
38 C.F.R. § 20.1304 (1998).  The veteran and his 
representative also requested that the record be held open 
for 30 days to allow the veteran to submit additional 
evidence in support of his claim.  Additional evidence was 
submitted to the RO in June 1999, accompanied by a signed 
waiver of the right to consideration of the new evidence by 
the RO.  


FINDING OF FACT

The veteran's claim of service connection for coronary artery 
disease is plausible.  


CONCLUSION OF LAW

The claim of service connection for coronary artery disease 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well-grounded claim; 
that is, a claim which is plausible.  Review of the evidence, 
summarized below, persuades the Board that the veteran's 
claim is well grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can be awarded for a disease or injury 
incurred or aggravated, or presumed to have been incurred, in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the present case, the veteran contends that he suffers 
coronary artery disease which is related to exposure to iron 
dust and asbestos during service.  In a January 1999 rating 
decision, the RO granted service connection and assigned a 10 
percent rating for restrictive lung disease due to exposure 
to asbestos.  In a December 1998 statement, a private 
physician noted that asbestosis is a cause of lung disease 
and iron overload and related the veteran's iron overload to 
the development of heart disease.  In a June 1999 statement, 
another private physician who had previously treated the 
veteran for premature coronary artery disease noted the 
veteran's history of exposure to iron during service and 
opined on the possibility of a relationship between iron 
overload and premature coronary artery disease.  Under these 
circumstances, the Board finds that the veteran's claim is 
plausible and thus well grounded.  


ORDER

The claim for service connection for coronary artery disease 
is well grounded and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

In a January 1999 rating action, the RO granted service 
connection and assigned a 10 percent rating for restrictive 
lung disease due to exposure to asbestos.  The veteran 
currently contends that his exposure to iron dust while 
performing his duties as a boiler tender during service 
resulted in coronary artery disease.  The evidence of record 
includes statements from physicians who support the veteran's 
assertion.  In an October 1994 statement, the veteran's 
private physician noted that the veteran suffers coronary 
artery disease and elevated iron levels, the source of which 
appeared to be his exposure to iron during service, as other 
sources of iron overload had been ruled out.  In the December 
1998 statement referenced above, that same physician noted 
that asbestosis is a cause of lung disease and iron overload.  

While the evidence currently associated with the claims file 
includes medical opinions in support of the veteran's claim, 
the Board finds that the resolution of the claim of service 
connection will require legal conclusions based upon the 
medical evidence of record, and neither the Board nor the RO 
is competent to render medical determinations which are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, further examination is required, to include 
detailed findings and an opinion based on review of the 
entire record.  In addition, the record includes references 
to coronary artery bypass surgery conducted in March 1990; 
however, those records are not associated with the claims 
folder, nor does it appear that the RO attempted to obtain 
those records.  Those records are necessary for a full and 
fair adjudication of the veteran's claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
heart disorder since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  This should include attempting 
to obtain all records pertaining to the 
1990 bypass surgery.

2.  The veteran should be afforded a VA 
cardiology examination to determine 
current nature and likely etiology of any 
heart disorder now present.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All indicated testing 
should be conducted and the findings 
reported in detail.  Based on the 
examination and study of the case, the 
examiner is requested to offer an opinion 
as to the medical probability that any 
currently demonstrated cardiac pathology 
is due to exposure to lead dust or 
asbestos the veteran encountered during 
service.  Complete rationale for all 
opinions expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

